Citation Nr: 1541729	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-02 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial evaluation in excess of 30 percent disabling for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 40 percent disabling for service-connected degenerative disc disease (DDD), L4-5 and L5-S1; old compression fractures T11, T12 and L1 (low back disability).  

4.  Entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to April 1991, January 2003 to July 2003, November 2003 to May 2005, and February 2006 to May 2007, with additional service in the U.S. Army Reserve.  His military occupational specialty (MOS) was motor transport operator.  His many awards and decorations include the Combat Action Badge, the Southwest Asia Service Medal with 2 bronze stars, the Iraq Campaign Medal, and the Kuwait Liberation Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from Rating Decisions dated in June 2010 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran appeared and provided testimony at a July 2014 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.   

The RO recently received the Veteran's VA Form 21-8940, Application for Increased Compensation Based on Unemployability (filed in August 2015), as well as a November 2014 addendum to an April 2010 VA traumatic brain injury (TBI) examination.  These documents will be addressed by the Board in the remand portion of this decision.  

The issues of:  (1) entitlement to an initial evaluation in excess of 30 percent for PTSD; (2) entitlement to an initial evaluation in excess of 40 percent for a low back disability; and (3) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.  

2.  The Veteran experienced acoustic trauma in service.

3.  The evidence is at least in equipoise as to whether the Veteran's tinnitus had its inception during service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Regarding the Veteran's claim for service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Therefore, no further discussion of VA's duties to notify and assist is necessary.  

II. Analysis-Entitlement to Service Connection for Tinnitus

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service. Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

The Veteran contends he was exposed to noise on a routine basis during service.  The RO has conceded noise exposure during combat service.  (See July 2010 Rating Decision, January 2014 SOC).  The Board, therefore, also finds that the Veteran was exposed to excessive noise in service.  

The Board finds, moreover, that the Veteran suffers from tinnitus.  The Veteran is competent to provide evidence regarding the presence of tinnitus, as ringing in the ears is readily apparent through the senses.  Charles v. Principi, 16 Vet. App 370, 374 (2002) (holding that lay testimony may establish the presence of tinnitus because ringing in the ears is given to lay observation).

Furthermore, the Board finds that the Veteran is credible in his reporting of symptoms of tinnitus.  Upon his application for VA disability compensation received in February 2009, the Veteran reported tinnitus beginning in 2004.  Additionally, during his VA audiology examination in April 2010, the Veteran reported noise exposure to roadside bombs, small arms fire, and loud engine noises during military service.  He reported intermittent, moderate tinnitus in the left ear since 2004, occurring 2 times per month, lasting 1 to 2 minutes.  Also, in a September 2010 lay statement, the Veteran referenced in-service roadside bombs and explosions.  Furthermore, in a lay statement received in October 2012, the Veteran stated that during combat service between 2004 and 2007 he was exposed to loud noises from mortars, artillery, grenades, and helicopters.  Finally, during his July 2014 videoconference hearing, the Veteran testified that he experienced tinnitus perhaps once per month, at night, and that he used a fan to help him drown out the ringing and sleep.  He also testified that he was exposed to roadside bombs on a daily basis while in Iraq, was never issued hearing protection, and did not experience tinnitus prior to service.  

During the Veteran's April 2010 VA audiology examination, the examiner (VA's Chief of Audiology and Pathology) determined that tinnitus was as likely as not a symptom associated with diagnosed hearing loss.  She reported that the claims file was unavailable for review and that, based upon the Veteran's reported history of significant noise exposure both during and after military service (due to his report of working in construction driving a mixer), it was not possible to determine if the etiology of his tinnitus was related to military noise exposure without resorting to mere speculation.  A June 2010 addendum opinion by the same VA examiner stated that there was no documentation of tinnitus upon review of the Veteran's STRs and that, based upon the Veteran's reported history of significant noise exposure both during and after military service, it was not possible to determine if the etiology of the tinnitus was related to military noise exposure without resorting to mere speculation.

Upon review of the entire record, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current tinnitus had its inception during service.  The Veteran's acoustic trauma during service (to include combat service) is established.  See 38 U.S.C.A. § 1154.  Furthermore, his statements regarding the onset of his tinnitus in 2004 have been consistent throughout the record.  

The consistency of his assertions over time tends to show they are credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Furthermore, statements made during medical treatment, such as during the April 2010 VA examination, are particularly credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value).  Finally, at the Travel Board hearing, the Veteran has testified under oath as to the presence of tinnitus.  For the foregoing reasons, the Board finds the Veteran's assertions regarding the presence of tinnitus since service to be credible.  Accordingly, the Board concludes that under pertinent law, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted, subject to the regulations governing the payment of monetary benefits.  


REMAND

The Board has determined that remand of the issues of:  (1) entitlement to an initial evaluation in excess of 30 percent for PTSD; (2) entitlement to an initial evaluation in excess of 40 percent disabling for a low back disability; and (3) entitlement to a TDIU, is warranted.

PTSD

Review of the evidence of record reveals that in a November 2014 addendum to an April 2010 TBI exam the VA clinical psychologist stated "I am unable to parcel out which symptoms are attributable to PTSD and which are attributable to [service-connected] TBI without resorting to speculation.  Symptoms that exist which indicate crossover between these two conditions includes concentration impairments, memory problems, mood swings/irritability, anxiety, depression, relationship problems, and sleep problems."  The November 2014 addendum was issued subsequent to the January 2014 Statement of the Case and the Veteran's most recent VA PTSD examination in September 2013.  Accordingly, remand for a new VA examination reflecting the severity of the Veteran's current PTSD symptoms is required.  

Low Back Disability and TDIU

The evidence includes  a September 2015 examination request from the RO, stating "Please evaluate for the current level of severity of the Veteran's service connected [back] disability."  The RO further requested "Please comment on the effect of the Veteran's service connected disabilities on his or her ability to function in an occupational environment and describe any functional limitations.  Please refrain from opining if the veteran is employable or unemployable; instead, focus on the functional impairments and how these impairments impact occupational and employment activities."  

The aforementioned examination request apparently was issued due to the filing by the Veteran of his VA Form 21-8940 in August 2015.  Upon his formal claim for a TDIU, the Veteran indicated that he last worked full-time on May 1, 2014, and that he is prevented from following any substantially-gainful occupation due to service-connected IVDS (intervertebral disc syndrome).  The Veteran's most recent VA examination of the back was in October 2013.  

In light of the Veteran's assertion of the inability to work due his service-connected low back disorder, a claim for a TDIU is part of his appeal for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Remand of the Veteran's claim for a TDIU is also necessary because a decision on the remanded claims for an increased initial rating in excess of 30 percent for his service-connected PTSD and for an initial rating in excess of 40 percent for his service-connected low back disability could affect the outcome of the Veteran's claim of entitlement to a TDIU.  Therefore, the three claims are inextricably intertwined and the issue of entitlement to a TDIU must be remanded.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from Phoenix from November 2013 to the present. 

2.  Schedule the Veteran for a VA examination to determine the current level of severity of his service-connected PTSD.  To the extent possible, the examiner should separate the symptoms and impairment of the Veteran's PTSD versus his TBI.  The examiner should also address the effect of his PTSD on his ability to function in an occupational environment.  

3.  The RO has already ordered an examination for the Veteran's back condition; ensure that the examination is scheduled and an opinion obtained as to the effect of his back condition on his ability to function in an occupational environment.  

4.  After completion of the foregoing and all other necessary development, the AOJ should readjudicate the issues of entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to an initial rating in excess of 40 percent for a low back disability and adjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


